United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       January 5, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                             No. 04-41035 c/w
                               No. 04-41110
                             Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

WILLIE DAHYL BRADSHAW,

                                         Defendant-Appellant.

                         --------------------
           Appeals from the United States District Court
                 for the Southern District of Texas
                     USDC No. 5:04-CR-176-1 c/w
                       USDC No. 5:02-CR-1341-1
                         --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     In this consolidated appeal, Willie Dahyl Bradshaw appeals

the sentence imposed after his 2004 conviction for transporting

an undocumented alien and the order revoking the supervised

release imposed as part of his sentence for a 2002 conviction for

violating the same statute.       We affirm.

     Bradshaw argues for the first time on appeal that his

sentence in the 2004 matter was invalid in light of United States



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 04-41035 c/w
                                    No. 04-41110
                                         -2-

v. Booker.1      We review for plain error.2         To show plain error,

Bradshaw must show that his substantial rights were affected by

demonstrating that there is a reasonable probability that the

district court would have imposed a different sentence had it

sentenced under an advisory Guidelines regime.3                Bradshaw has not

made that showing here.           The district court did not impose the

lowest sentence it could have within the Guidelines range, and

there is no evidence that the court thought the sentence imposed

was too severe.4

      Alternatively, Bradshaw argues that the error affected his

substantial rights because it was structural or because prejudice

should otherwise be presumed.           This argument is foreclosed by our

prior precedent.5       Accordingly, Bradshaw’s sentence is AFFIRMED.

      Bradshaw also argues that the district court violated his

due process rights, codified in FED. R. CRIM. P. 31.1, when it

revoked his supervised release without, inter alia, proper

notice, a hearing, or written findings.6             We review the district

court’s decision to revoke supervised release for abuse of


      1
          125 S.Ct. 738 (2005).
      2
        See United States v. Valenzuela-Quevedo, 407 F.3d 728, 732-33 (5th
Cir. 2005); United States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005).
      3
          Mares, 402 F.3d at 521.
      4
          See id.; United States v. Bringier, 405 F.3d 310, 317-18 (5th Cir.
2005).
      5
          See United States v. Malveaux, 411 F.3d 558, 560 n.9 (5th Cir. 2005).
      6
          See Morrissey v. Brewer, 408 U.S. 471, 488 (1972).
                               No. 04-41035 c/w
                                 No. 04-41110
                                      -3-

discretion.7      Although the district court may have erred in not

following the requirements of FED. R. CRIM. P. 31.1, any such

error was harmless.8        Bradshaw stipulated to and plead guilty to

the offense underlying the 2004 conviction.             The offense was

punishable by up to 10 years of imprisonment.9             Therefore, the

court had no choice but to revoke his supervised release.10               The

court’s order revoking supervised release is AFFIRMED.

     We AFFIRM the sentence in No. 04-41035 and AFFIRM the order

revoking supervised release in No. 04-41110.




     7
          United States v. Grandlund, 71 F.3d 507, 509 (5th Cir. 1995).
     8
          See United States v. McCormick, 54 F.3d 214, 219 (5th Cir. 1995).
     9
          8 U.S.C. § 1324(a)(1)(B)(i).
     10
        U.S.S.G. §§ 7B1.1(a)(2), 7B1.3(a)(1); see United States v. Kindred,
918 F.2d 485, 488 (5th Cir. 1990) (affirming revocation of supervised release
where the evidence at the revocation hearing overwhelmingly established a
violation of the defendant’s supervised release and revocation was mandatory);
United States v. Hinson, 429 F.3d 114, 116-17 (5th Cir. 2005) (holding that
Booker did not alter prior law requiring a judge to find by a preponderance of
the evidence that the defendant violated a condition of release).